 In the Matter of STAUFFER CIEMICAL COMPANY Or TEXAS, EMPLOYERandLALO GARCIA, PETITIONERandLOCAL UNION No. 256, INTERNA-TIONAL CHEMICAL WORKERS UNION, A. F. OF L., UNIONCase No. 39-RD-1.-Decided August 8,1919DECISIONANDDIRECTION OF ELECTIONUpona petitionfor decertification duly filed, a hearing was heldbeforeE. Don Wilson, hearing officer. The hearingofficer's rulingsmade at the hearing arefree from prejudicial errorand are herebyaffirmed.-Pursuant to the provisions of Section 3 (b)' of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce withinthe meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employees asdefined in Section 9 (a) of the Act.The Union is a labor organization recognized by the Employer asthe exclusive bargaining representative for the employees designatedin the petition.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2IThe Union contends that no question concerning representation exists because it volun-tarily relinquishes its right to represent the Petitioner.This contention is without merit.It is our policy to dismiss a petition for decertification where the union involved unqualifiedlywithdraws any claim as exclusive bargaining representative of the employees in an appro-priate unit.Matter of Crane Company,S1 N. L. it. B. 460, and cases therein cited.How-ever, the Union's qualified withdrawal of a claim to represent thePetitioneronly, in theinstant case,is not such a disclaimer of exclusive representative status..2The Union moved to dismiss the petition on the grounds that it was filed on behalf ofa non-complying union.This motion is denied.The desires of the employees can best be85 N. L. It. B., No. 108.595857829-50=vol. 85-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.We find, as agreed by the parties, that all production and main-tenance employees at the Employer's Freeport, Texas, sulphur andinsecticide plant, excluding clerical employees, office janitors, depart-ment heads, and all other supervisors within the meaning of the Act,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.5.The determination of representatives :In the election which we shall direct, we shall place the nameof the Union on the ballot, although it has not complied with theregistration and filing requirements of the Act, as amended.3Underour policy, the Union will be.certified if it wins the election,providedthat at that time it is in compliance with Section 9 (f), (g), and (h)of the Act.Absent such compliance the Board will only certify thearithmetical results of the election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Stauffer Chemical Company.of Texas, a separate election by secret ballot shall be conducted asearly as possible, but not later than 30 days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Sixteenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations,among the - employees . in the voting group described in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, in-cluding employees who did not work during said pay-roll period be-cause they Were ill or on vacation.or temporarily laid off, but ex-cluding those employees Who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by Interna-tional.Chemical Workers Union, Local Union No. 256, A. F. of L.ascertained by the election hereinafter directed:Matter of Ellis-Klatscher Co., 79N. L. R. B. 183:Matter of lVhitiu Machine Works,76 N. L. R. B. 998.The Union also contends that its contract with the Employer is a bar to the instantproceeding.We find no merit to this contention.The current contract between theUnion and the Employer will expire August 6, 1949. The contract contains a 30-dayautomatic renewal clause.The petition was filed on May 19, 1949. The petition was,therefore, timely filed.mSeeMatter of Harris Foundry and MachineCo., 76 N.L. R. B. 118.The record disclosesthat,although the International has complied, Local Union No. 256.has not complied withthe filing requirements of the Act.